UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36361 Versartis, Inc. (Exact name of registrant as specified in its charter) Delaware 26-4106690 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 4200 Bohannon Drive, Suite 250 Menlo Park, California 94025 (650) 963-8580 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined inRule12b-2of the Exchange Act).Yes¨Nox As of April 29, 2016, there were 29,428,913 outstanding shares of common stock, par value $0.0001 per share, of Versartis, Inc. VERSARTIS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED March 31, 2016 PART I. FINANCIAL INFORMATION Item Page 1. Financial Statements (unaudited): a. Condensed Consolidated Balance Sheets at March 31, 2016 and December31, 2015 3 b. Condensed Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 4 c. Condensed Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2016 and 2015 5 d. Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 6 e. Notes to Condensed Consolidated Financial Statements 7 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 3. Quantitative and Qualitative Disclosures About Market Risk 19 4. Controls and Procedures 19 PART II. OTHER INFORMATION 1. Legal Proceedings 20 1A. Risk Factors 20 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 6. Exhibits 50 Signatures 51 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements VERSARTIS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share and per share data) March 31, December 31, Assets Current Assets Cash and cash equivalents $ $ Prepaid expenses Other current assets — Total current assets Other assets Property and equipment, net Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Accrued liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders' equity Common stock, $0.0001 par value, 50,000,000 shares authorized at March 31, 2016 and December 31, 2015; 29,422,247 and 29,420,247 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively 3 3 Additional paid-in capital Accumulated other comprehensive income 62 — Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 VERSARTIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Three Months Ended March 31, Operating expenses Research and development $ $ General and administrative Total operating expenses Loss from operations ) ) Interest income 49 Other income (expense), net ) Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted-average common shares used to compute basic and diluted net loss per share The accompanying notes are an integral part of these condensed consolidated financial statements. 4 VERSARTIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in thousands) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income: Cumulative foreign currency translation adjustment 9 — Unrealized gain on cash flow hedge 53 — Comprehensive loss $ ) ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 VERSARTIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 53 54 Stock-based compensation expense Changes in assets and liabilities Prepaid expenses and other assets ) ) Accounts payable ) ) Accrued liabilities and other liabilities Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) (5 ) Net cash used in investing activities ) (5 ) Cash flows from financing activities Proceeds from issuance of common stock in follow-on offering, net of issuance costs — Proceeds from issuance of common stock in connection with employee benefit plans 3 16 Net cash provided by financing activities 3 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 VERSARTIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Formation and Business of the Company Versartis, Inc. (the “Company”) was incorporated on December10, 2008 in the State of Delaware. The Company is an endocrine-focused biopharmaceutical company initially developing long-acting recombinant human growth hormone for the treatment of growth hormone deficiency. The Company is developing drug candidates that it has licensed from Amunix Operating Inc. (“Amunix”). The Company’s headquarters and operations are in Menlo Park, California. Since incorporation, the Company has been primarily performing research and development activities, including clinical trials, filing patent applications, obtaining regulatory approvals, hiring personnel, and raising capital to support and expand these activities. Unaudited Interim Financial Information In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments, consisting of only normal recurring adjustments, necessary for a fair statement of its financial position as of March 31, 2016, and its results of operations for the three months ended March 31, 2016, and 2015, and cash flows for the three months ended March 31, 2016, and 2015.The December 31, 2015 condensed consolidated balance sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles in the United States of America, or GAAP. The results for interim periods are not necessarily indicative of the results for the entire year or any other interim period. The accompanying condensed consolidated financial statements and related financial information should be read in conjunction with the audited financial statements and the related notes thereto for the year ended December31, 2015 included in the Company’s annual report on Form 10-K filed on March8, 2016 with the U.S. Securities and Exchange Commission (“SEC”). 2. Summary of Significant Accounting Policies Basis of Presentation and Use of Estimates The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The preparation of the accompanying condensed consolidated financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements, and the reported amounts of expenses during the reporting period. Actual results could differ from those estimates.
